Citation Nr: 0908108	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-09 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1984 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Togus, Maine regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's PTSD 
increased rating claim.

Jurisdiction over this matter was transferred to the New 
York, New York RO sometime after January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

An August 2005 VA progress note indicates that the Veteran 
was not employed and was in receipt of Social Security 
Administration (SSA) benefits, and he reported being 
unemployed in an October 2006 VA psychological examination.  
It is not clear for which of the Veteran's disabilities he 
was granted SSA benefits.

The actual decision by SSA and the medical records on which 
that decision was based are not of record. These records are 
potentially pertinent to the claims of entitlement to service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where there has been a 
determination with regard to SSA benefits, the records 
concerning that decision must be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).


In addition, an increased-compensation claim requires that VA 
notify the claimant that, in order to substantiate the claim, 
the claimant must provide or ask the Secretary to obtain 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  38 U.S.C.A. 
§ 5103(a).  If the diagnostic code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Vazquez-Flores v. Peake, 22 Vet. App. 120 (2008).

The Veteran has not received full VCAA notice with regard to 
providing evidence of the impact of his disability on 
employment or on his daily life, or the detailed information 
regarding ratings specified by the Court in Vazquez-Flores.   
As the Veteran's claim must be remanded for other reasons, 
there is an opportunity to provide notice that fully complies 
with the requirements of Vazquez-Flores.

Finally, the Veteran's representative has argued that the 
October 2006 VA psychiatric examination was inadequate 
because the examiner did not have access to the Veteran's 
claims folder and requested a remand for a current 
examination to allow for such a review.  The October 2006 VA 
examiner noted that the Veteran's claims folder was 
unavailable but that he reviewed VA treatment records prior 
to the examination.  The duty to assist Veteran's in 
substantiating their claims, includes affording medical 
examination that considers Veteran's prior medical 
examinations and treatment.  Colayong v. West, 12 Vet App 
524, 534 (1999); Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  The United States Court of Appeals for the Federal 
Circuit has recently held that in evaluating the degree of 
disability of a service connected condition VA must consider 
service medical records.  Moore v. Shinseki, No. 2007-7306 
(Fed. Cir. Feb. 10, 2009).  Given the representative's 
arguments and the current state of the law, a new examination 
is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as 
required by Vazquez-Flores, to include 
notice pertaining to his PTSD increased 
disability evaluation claim.

2.  Contact SSA and request all decisions 
and medical records associated with the 
Veteran's award of SSA benefits. Any 
records received should be associated with 
the claims folder.

3.  Afford the Veteran a VA examination to 
evaluate the current severity of his PTSD.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination and the examiner should 
acknowledge in the examination report or 
in an addendum that the claims folder was 
reviewed.

4.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

